Matter of McGorman v Klein (2017 NY Slip Op 06976)





Matter of McGorman v Klein


2017 NY Slip Op 06976


Decided on October 4, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2017-06003

[*1]In the Matter of Patrick M. McGorman, petitioner,
vCarol S. Klein, etc., respondent.


Patrick M. McGorman, New Windsor, NY, petitioner pro se.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent Carol S. Klein, a Judge of the Family Court and an Acting Justice of the Supreme Court, Orange County, to produce a certified transcript of a family offense proceeding entitled Matter of McGorman v McGorman, commenced in the Family Court, Orange County, under Docket No. O-00068-16.
ADJUDGED that the petition is denied and the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 7804[b], 506[b]; Matter of Tonawanda Seneca Nation v Noonan, 27 NY3d 713).
ENG, P.J., HINDS-RADIX, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court